Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

FUEL CELL AND ELECTRONIC DEVICE INCLUDING THE SAME

Examiner: Adam Arciero	S.N. 12/524,404	Art Unit: 1727          May 7, 2021

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.  Claims 8, 11, 13-25, 27 and 30-33 are currently pending.  Claim 8 has been amended.  Claims 11, 13-14, 16, 18 and 20 remain withdrawn from consideration.  

The text of those sections of Title 35, U.S.C. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103(a) as being unpatentable over Miyao et al., Nishino, Ooshima et al. and Thompson on claims 8, 15, 17, 19, 21, 23, 27 and 30-32 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 U.S.C. 103(a) as being unpatentable over Miyao et al., Ooshima et al., Thompson and Fiebig et al. on claims 22 and 24-25 are maintained.

Claims 8, 15, 17, 19, 21, 23, 27 and 30-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyao et al. (US 2004/0146772 A1) in view of Nishino (JP 2004-087159; as found in IDS dated 10/02/2012), Ooshima et al. (US 2005/0164067 A1), Thompson (US 3,116,169 A), and Kanai et al. (US 2006/0194092 A1).
As to Claims 8 and 31-32, Miyao et al. discloses a fuel cell comprising a membrane electrode assembly 13 containing fuel and oxidant electrodes separated by an electrolyte, wherein said membrane electrode assembly is provided between a fuel-electrode-side package member and an oxidant-electrode-side package member 16,17 (Fig. 14-15).  Miyao et al. further discloses a heat insulating layer 63 which is included in at least one of a location between the oxidant-electrode-side package member and the oxidant electrode and a location outside the oxidant-electrode-side package member (Fig. 14-15 and [0352]).  Said heat insulating layer 63 is further included into the packaging members of the fuel cell casing and further comprises through-holes 19 (primary and secondary holes through each layer) (Fig. 14-15).  The primary through-hole of the heat insulating layer is connected to the current collector of the electrode 16,17 is composed of aluminum oxide (which reads on the claimed limitation of comprising a metal) (paragraph [0305]).  Miyao et al. discloses wherein the fuel-electrode-side package member 16,16’ comprises a through-hole (tertiary through-hole) wherein one surface faces the power generator and the other surface faces a fuel chamber 18’ (Fig. 8, 10, 12, 14).  Miyao et al. does not specifically disclose wherein a water-retention layer is placed within said through holes; wherein the heat insulating layer is outside the oxidant-electrode side package member; the claimed material for the fuel and oxidant package members; or wherein the fuel chamber stores a fuel.  
However, Nishino teaches of using gas-liquid separation films 70 (water-retention layers) placed within through holes of a fuel cell (Fig. 3 and paragraph [0051]).  Nishino teaches wherein the water-retention layer is provided in contact with a hole in a middle layer between the current collector and the packaging member (Fig. 3).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fuel cell structure of Miyao et al. by providing water-retention layers in the through-holes of the fuel cell, because Nishino teaches that no fuel or water will leak from the fuel cell and operation of the fuel cell does not need to be interrupted to empty byproduct water (paragraphs [0051]-[0055]).  In addition, there are a finite number of options for placing the water-retention layer in the fuel cell of Miyao et al. (the primary and secondary through holes) and the courts have held that one of ordinary skill in the art would have good reason to pursue the known finite options within his or her technical grasp if it leads to anticipated success (retaining water).  See MPEP 2143, I, (E).
2 formed with an outer heat-resistant layer 4 (outer heat-insulating layer) and an inner heat-insulating layer 6 (equivalent of the inner electrode packaging member) (Fig. 1 and paragraph [0018]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of modified Miyao et al. so that the heat insulating layer is formed on an outer surface of the oxidant-electrode packaging member of modified Miyao et al. because Ooshima et al. teaches that an improved fuel cell assembly which does not have a complex structure and provides heat-insulating properties can be provided (paragraphs [0005] and [0018]).  In addition, the courts have held that the particular placement of the heat-insulating layers with respect to the fuel cell packaging member is an obvious matter of design choice that would not have modified the operation of the fuel cell device.  See MPEP 2144.04, VI, C.  
In addition, Thompson teaches of a fuel cell that comprises a container made from ceramics, chlorinated rubbers, and/or hydrocarbon system polymer materials such as polypropylene or polymeric fluorocarbons (col. 1, line 67 to col. 2, line 8).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fuel and oxidant packaging members of modified Miyao et al. to comprise polymeric fluorocarbons and rubbers because Thompson teaches that such materials have sufficient strength and are resistant to corrosion form the electrolyte (col. 1, line 67-71).  In addition, the courts have held that the simple substitution of one known element for another yields predictable results to one of ordinary skill in the art.  See MPEP 2143, I, B, KSR.
130 that stores a fuel (Fig. 3).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fuel cell of modified Miyao et al. to comprise a fuel chamber that stores fuel because Kanai et al. teaches that fuel can be spontaneously supplied to the fuel electrode (paragraph [0045]).
As to Claim 15, Miyao et al. discloses wherein the primary through-hole 19 provides at least one of a fuel supply and air supply to the oxidant electrode (Fig. 14 and paragraph [0352]).
As to Claim 17, Nishino teaches wherein the thickness of the water retaining layer is the same as the thickness of the through hole, which is contained in the heat insulating layer of modified Miyao et al. (Fig. 3 of Nishino).  This thickness is very close to the claimed thickness relationship.  The courts have held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05.  The claimed thickness of the water retaining layer compared to the heat insulating layer does not appear to be significant as noted in the original disclosure which states that the thickness can also be the same, which is taught in the prior art.
As to Claim 19, Miyao et al. discloses multiple through hole 18 (tertiary through hole) in the fuel electrode side which is not configured to retain water (Fig. 14 and paragraph [0352]).

As to Claim 23, Miyao et al. discloses wherein the tertiary through hole (hole on opposite side of the membrane) is in contact with the current collector of the fuel electrode (Fig. 15).
As to Claim 27, Miyao et al. discloses primary through-holes that are isotopically distributed in the heat insulating layer, and comprises the same cross-section as the present invention (Fig. 14).
As to Claim 28, Miyao et al. discloses embodiments where a heat-insulating layer is provided directly in contact with the current collector of the electrode (Fig. 3 and 19-20).  
As to Claim 30, Miyao et al. discloses wherein the fuel cell comprises side-sealing members that seal the sides of the membrane electrode assembly (Fig. 15 shown below).

    PNG
    media_image1.png
    275
    687
    media_image1.png
    Greyscale

.  

Claims 22 and 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyao et al. (US 2004/0146772 A1) in view of Nishino (JP 2004-087159; as found in IDS dated 10/02/2012), Ooshima et al. (US 2005/0164067 A1) Thompson (US .
As to Claims 22 and 24-25, modified Miyao et al. does not specifically disclose gas diffusion layers and wherein the current collectors are made of carbon fiber.
However, Fiebig et al. teaches of a fuel cell comprising an oxidant and fuel electrode, each composed of gas diffusion layers and carbon fiber current collectors (paragraphs [0030]-[0031] and [0059]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fuel cell of modified Miyao et al. to comprise gas diffusion electrodes having carbon fiber current collectors, because Fiebig et al. teaches that such a structure prevent saturation of the gas diffusion layer with water and thereby improving water management without compromising electrical conductivity and gas diffusion properties (paragraph [0061]).

Response to Arguments
Applicant's arguments with respect to claim 8 has been considered but are not persuasive. 
Applicant’s principle arguments are:
a) Miyao does not teach or suggest the claimed fuel chamber (claim 8).
b) Miyao does not teach wherein the fuel chamber is provided on the second surface of the fuel-electrode-side package member opposite the power generation element (claim 8).


a) Newly applied prior art reference, Kanai, teaches the claimed fuel chamber.
	b) Miyao does teach wherein a fuel chamber that supplies fuel to the fuel electrode is provided on a second surface of the fuel-electrode-side package member opposite the power generation element (Fig. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727